Citation Nr: 1731557	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-35 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to December 1967.

This matter comes before the Board of Veterans Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal. The Veteran's Notice of Disagreement (NOD) was received in July 2010. The RO issued a Statement of the Case (SOC) in December 2012. The Veteran filed his substantive appeal via VA Form 9 in December 2012. Thus, the Veteran perfected a timely appeal of this issue.

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the Veteran's claim file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

At the June 2016 hearing, the Veteran indicated that he now has kidney disease because of his service connected diabetes. The Veteran subsequently submitted medical evidence in June 2016 from Dr. K.M. at the VA Medical Center. In pertinent part, the records dated January 2016 indicated that the Veteran has stage 3 chronic kidney disease. A notation indicates that he suffers from diabetes with renal manifestations. A separate notation indicates that the Veteran has presumed atherosclerotic heart disease. 

The Board notes that the Veteran previously submitted a claim for service connection for a heart condition associated with herbicide exposure which was denied because the Veteran did not have a diagnosis of a heart condition. The Veteran has not to date submitted a claim for service connection for a kidney disease under any theory of entitlement. 

The issues of entitlement to service connection for kidney disease and a heart disability have been raised by the record in the statements of the Veteran at his June 2016 hearing and the medical records submitted in June 2016.  Therefore, these issues are referred to the AOJ for action in accordance with the revised regulations concerning the filing of claims.  38 C.F.R. §§ 3.150, 3.151, 3.155, 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was last employed in December 2009 and he contends that his current service-connected disabilities are the sole reason why he cannot work. The Veteran is currently service connected for the following disabilities: tinea pedis and tinea cruris rated as 60 percent disabling; diabetes mellitus, type II, with erectile dysfunction, rated as 20 percent disabling; left ankle sprain residuals, rated as 10 percent disabling; peripheral neuropathy of the right and left lower extremities, rated as 10 percent disabling each; and left subocciptal sebaceous cyst, rated as 0 percent disabling. The Veteran has a combined evaluation of 80 percent.  

The Veteran submitted his claim for TDIU in December 2009 via VA Form 21-8940 (Application For Increased Compensation Based On Unemployability). In March 2010, the Veteran's last employer, the Sarasota County School Board, submitted VA Form 21-4192 (Request for Employment Information in Connection With Claim For Disability Benefits). The Veteran was employed as a campus security monitor and it was noted that he retired from that position in December 2009. Subsequently, the Veteran was afforded a VA examination in June 2010 by Dr. T.S. of Occupational Medicine, which addressed the impact of the Veteran's disabilities on his ability to work. The June 2010 VA examiner noted that the Veteran would be unable to work in a physically demanding job but would be able to work in a sedentary job. 

The record suggests that there may be outstanding and relevant VA treatment records that have not been associated with the claims file. Specifically, the Veteran asserted in his June 2016 hearing that Dr. C.C., his VA primary care physician made a notation that the Veteran was unable to work due to his service connected disabilities, possibly to include even sedentary work. The Veteran testified that this notation was made in approximately 2014. See June 2016 Hearing Transcript. The Board would also note that the treatment records in the Veteran's claims file contain no VA treatment records after June 2010. The December 2012 Statement of the Case (SOC) lists VA treatment records through September 2012 as evidence but those records do not appear to be associated with the Veteran's electronic record. See 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from June 2010 to the present, particularly any treatment records composed by Dr. C.C. (see Board transcript page 11), who was previously at the Sarasota CBOC. If no such records are located, that fact should be documented in the claims file.


2. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim. If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






